         Case 1:18-cv-09936-LGS Document 315 Filed 08/04/21 Page 1 of 2




                                                           DIRECT DIAL 212.763.0886
                                                           DIRECT EMAIL jquinn@kaplanhecker.com




                                                                        August 3, 2021

VIA ECF

The Honorable Lorna G. Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

               Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-9936 (LGS)

Dear Judge Schofield:

        I write on behalf of Plaintiffs and the putative classes in the above-referenced action
pursuant to the Court’s June 1, 2020 Order (Doc. No. 282). That Order noted that the United States
Court of Appeals for the Second Circuit had granted Defendants’ request for an administrative
stay of this action, and the Order directed the parties to file a status update within one week of the
Second Circuit’s ruling on Defendants’ then-pending stay motion. (Id.) The Order further directed
the parties, in the event that Defendants’ motion for a stay pending appeal were denied, to propose
new deadlines for all dates affected by the administrative stay. (Id.)

        On July 28, 2021, the Second Circuit affirmed this Court’s prior orders denying
Defendants’ and ACN’s motions to compel arbitration, resolving the issues on appeal. (See 2d
Cir., Case No. 20-1228, Doc. No. 232.) The disposition of the appeals terminated the previously
entered administrative stay (see 2d Cir. Doc. No. 145), and a few hours later, the Second Circuit
entered an order formally denying as moot Defendants’ and ACN’s motions for a stay pending
appeal (2d Cir. Doc. No. 240).

        Later that day, Plaintiffs reached out to Defendants to discuss new deadlines. In the days
since, we have been informed that Defendants are in the process of retaining new counsel, and we
have held an initial telephone conference with Defendants’ incoming counsel, who we understand
intends to enter an appearance in the coming days. Accordingly, and as discussed with
Defendants’ incoming counsel, we respectfully propose the parties submit a joint status letter to
the Court with a modified case management proposal, or their respective proposals, by August 13,
2021, after having had an opportunity to meet and confer.
               Case 1:18-cv-09936-LGS Document 315 Filed 08/04/21 Page 2 of 2


                                                                                             2

            Should the Court prefer to hear from the parties sooner, we will, of course, proceed
     according to the Court’s direction.

                                                           Respectfully submitted,


                                                           John C. Quinn



     cc:      Counsel of Record (via ECF)


The application is GRANTED. By August 13, 2021, the parties
shall file a joint status letter proposing new deadlines for all
dates affected by the administrative stay.

So Ordered.

Dated: August 4, 2021
       New York, New York
